 



Exhibit 10.2
Pharmion Corporation
2006 Employee Stock Purchase Plan
Offering
Adopted by the Board of Directors April 27, 2006
     In this document, capitalized terms not otherwise defined shall have the
same definitions of such terms as in the Pharmion Corporation 2006 Employee
Stock Purchase Plan.
1. Grant; Offering Date.
     (a) The Board hereby authorizes a series of Offerings pursuant to the terms
of this Offering document.
     (b) The Initial Offering shall begin on August 1, 2006. The Initial
Offering shall end on January 31, 2007, unless terminated earlier as provided
below. Thereafter, an Offering shall begin on the day after the Purchase Date of
the immediately preceding Offering. The first day of an Offering is that
Offering’s “Offering Date.” A “Purchase Date” is the last day of an Offering.
Each Offering shall be six (6) months in duration, with a single Purchase Date.
     (c) Notwithstanding the foregoing: (i) if any Offering Date falls on a day
that is not a Trading Day, then such Offering Date shall instead fall on the
next subsequent Trading Day, and (ii) if any Purchase Date falls on a day that
is not a Trading Day, then such Purchase Date shall instead fall on the
immediately preceding Trading Day.
     (d) Prior to the commencement of any Offering, the Board may change any or
all terms of such Offering and any subsequent Offerings. The granting of
Purchase Rights pursuant to each Offering hereunder shall occur on each
respective Offering Date unless prior to such date (i) the Board determines that
such Offering shall not occur, or (ii) no shares of Common Stock remain
available for issuance under the Plan in connection with the Offering.
     (e) Offerings after the Initial Offering shall continue on the terms and
conditions set forth herein, with no action required by the Board for such
continuance, subject to the Board’s power to amend this Offering document or the
Plan, or suspend or discontinue the Plan or Offerings.
2. Eligible Employees.
     (a) Each Employee of the Company or of a Subsidiary incorporated in the
United States on the Offering Date of an Offering hereunder who has been an
Employee of the Company or a Subsidiary for a continuous period ending on the
applicable Offering Date of at least fifteen (15) days (an “Eligible Employee”),
shall be eligible to participate in such Offering.
     (b) Notwithstanding the foregoing, the following Employees shall not be
Eligible Employees or be granted Purchase Rights under an Offering:

 



--------------------------------------------------------------------------------



 



          (i) part-time or seasonal Employees whose customary employment is less
than twenty (20) hours per week or less than five (5) months per calendar year;
          (ii) five percent (5%) stockholders (including ownership through
unexercised and/or unvested stock options) as described in Section 6(c) of the
Plan; or
          (iii) Employees of the Company in jurisdictions outside of the United
States if, as of the Offering Date of the Offering, the grant of such Purchase
Rights would not be in compliance with the applicable laws of any jurisdiction
in which the Employee resides or is employed.
3. Purchase Rights.
     (a) Subject to the limitations herein and the Plan, unless a lower
percentage has been set by the Board or a committee thereof prior to the
commencement of the Offering, a Participant’s Purchase Right shall permit the
purchase of the number of shares of Common Stock purchasable with up to ten
percent (10%) of such Participant’s Earnings paid during the period of such
Offering beginning immediately after such Participant first commences
participation; provided, however, that no Participant may have more than ten
percent (10%) of such Participant’s Earnings applied to purchase shares of
Common Stock under all ongoing Offerings under the Plan and all other plans of
the Company and Related Corporations that are intended to qualify as Employee
Stock Purchase Plans.
     (b) For Offerings hereunder, “Earnings” means the base compensation paid to
an Eligible Employee, including all salary and wages (including amounts elected
to be deferred by such Eligible Employee, that would otherwise have been paid,
under any cash or deferred arrangement or other deferred compensation program
established by the Company or a Related Corporation), but excluding overtime
pay, commissions, sales incentive compensation, bonuses, and other remuneration
paid directly to such Eligible Employee, profit sharing, the cost of employee
benefits paid for by the Company or a Related Corporation, education or tuition
reimbursements, imputed income arising under any Company or Related Corporation
group insurance or benefit program, traveling expenses, business and moving
expense reimbursements, income received in connection with stock options,
contributions made by the Company or a Related Corporation under any employee
benefit plan, and similar items of compensation.
     (c) Notwithstanding the foregoing, the maximum number of shares of Common
Stock that a Participant may purchase on any Purchase Date in an Offering shall
be such number of shares as has a Fair Market Value (determined as of the
Offering Date for such Offering) equal to (x) $25,000 multiplied by the number
of calendar years in which the Purchase Right under such Offering has been
outstanding at any time, minus (y) the Fair Market Value of any other shares of
Common Stock (determined as of the relevant Offering Date with respect to such
shares) that, for purposes of the limitation of Section 423(b)(8) of the Code,
are attributed to any of such calendar years in which the Purchase Right is
outstanding. The amount in clause (y) of the previous sentence shall be
determined in accordance with regulations applicable under Section 423(b)(8) of
the Code based on (i) the number of shares previously purchased with respect to
such calendar years pursuant to such Offering or any other Offering

2



--------------------------------------------------------------------------------



 



under the Plan, or pursuant to any other Company or Related Corporation plans
intended to qualify as Employee Stock Purchase Plans, and (ii) the number of
shares subject to other Purchase Rights outstanding on the Offering Date for
such Offering pursuant to the Plan or any other such Company or Related
Corporation Employee Stock Purchase Plan.
     (d) The maximum aggregate number of shares of Common Stock available to be
purchased by all Participants under an Offering shall be the number of shares of
Common Stock remaining available under the Plan on the Offering Date. If the
aggregate purchase of shares of Common Stock upon exercise of Purchase Rights
granted under the Offering would exceed the maximum aggregate number of shares
available, the Board shall make a pro rata allocation of the shares available in
a uniform and equitable manner.
4. Purchase Price.
     The purchase price of shares of Common Stock under an Offering shall be the
lesser of: (i) eighty-five percent (85%) of the Fair Market Value of such shares
of Common Stock on the applicable Offering Date, or (ii) eighty-five percent
(85%) of the Fair Market Value of such shares of Common Stock on the applicable
Purchase Date, in each case rounded up to the nearest whole cent per share.
5. Participation.
     (a) If an Eligible Employee intends to participate in an Offering, such
Eligible Employee shall elect his or her payroll deduction percentage on such
enrollment form as the Company provides. The completed enrollment form must be
delivered to the Company prior to the Offering Date of the applicable Offering,
unless a later time for filing the enrollment form is set by the Company for all
Eligible Employees with respect to a given Offering. Payroll deduction
percentages must be expressed in whole percentages of Earnings, with a minimum
percentage of one percent (1%) and a maximum percentage of ten percent (10%).
Except as provided in paragraph (e) below with respect to the Initial Offering,
Contributions may be made only by way of payroll deductions.
     (b) Except as provided in paragraph 5(c) below, a Participant may not
increase or decrease his or her participation level during an Offering.
     (c) A Participant may withdraw from an Offering and receive a refund of his
or her Contributions without interest, at any time prior to the end of the
Offering, excluding only the ten (10) day period immediately preceding such
Offering’s Purchase Date (or such shorter period of time determined by the
Company and communicated to Participants), by delivering a withdrawal notice to
the Company or a designated Subsidiary in such form as the Company provides. A
Participant who has withdrawn from an Offering shall not again participate in
such Offering, but may participate in subsequent Offerings under the Plan in
accordance with the terms of the Plan and the terms of such subsequent
Offerings.
     (d) Notwithstanding the foregoing or any other provision of this Offering
document or of the Plan to the contrary, neither the enrollment of any Eligible
Employee in the Plan nor any forms relating to participation in the Plan shall
be given effect until such time as a registration statement covering the
registration of the shares under the Plan that are subject to

3



--------------------------------------------------------------------------------



 



the Offering has been filed by the Company and has become effective. If the
provisions of this Section 5(d) apply to prevent enrollment prior to the first
day of an Offering, the Company shall establish such procedures as will enable
the purposes of the Plan to be satisfied while complying with applicable
securities laws. Such procedures may include, for example, allowing Participants
to participate other than by means of payroll deduction and/or allowing
Participants to increase their level of participation during an Offering.
     (e) If an Eligible Employee elects not to authorize payroll deductions for
the Initial Offering, then the Eligible Employee shall not purchase any shares
of Common Stock during the Initial Offering. After the end of the Initial
Offering, in order to participate in any subsequent Offerings, an Eligible
Employee must enroll and authorize payroll deductions prior to the commencement
of the Offering, in accordance with Section 5(a) above; provided, however, that
once an Eligible Employee enrolls in an Offering and authorizes payroll
deductions (including in connection with the Initial Offering), the Eligible
Employee automatically shall be enrolled for all subsequent Offerings until he
or she elects to withdraw from an Offering pursuant to paragraph (c) above or
terminates his or her participation in the Plan.
6. Purchases.
     Subject to the limitations contained herein, on each Purchase Date, each
Participant’s Contributions (without any increase for interest) shall be applied
to the purchase of whole shares, up to the maximum number of shares permitted
under the Plan and the Offering.
7. Notices and Agreements.
     Any notices or agreements provided for in an Offering or the Plan shall be
given in writing, in a form provided by the Company, and unless specifically
provided for in the Plan or this Offering, shall be deemed effectively given
upon receipt or, in the case of notices and agreements delivered by the Company,
five (5) days after deposit in the United States mail, postage prepaid.
8. Exercise Contingent on Stockholder Approval.
     The Purchase Rights granted under an Offering are subject to the approval
of the Plan by the stockholders of the Company as required for the Plan to
obtain treatment as an Employee Stock Purchase Plan.
9. Offering Subject to Plan.
     Each Offering is subject to all the provisions of the Plan, and the
provisions of the Plan are hereby made a part of the Offering. The Offering is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of an Offering and those of the
Plan (including interpretations, amendments, rules and regulations which may
from time to time be promulgated and adopted pursuant to the Plan), the
provisions of the Plan shall control.

4